IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBIN STEPHENS,                          §
                                         §
       Defendant Below,                  §   No. 365, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID. No. 1808008764
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: November 5, 2019
                          Decided: November 27, 2019

                                    ORDER

      (1)    On August 21, 2019, the pro se appellant filed a letter requesting forms

to file an appeal, which the Clerk deemed to be a notice of appeal from a Superior

Court violation of probation sentence order dated August 8, 2019. On August 23,

2019, the Senior Court Clerk sent the appellant a letter enclosing an official Form A

notice of appeal and directing the appellant to complete and return the form by

September 10, 2019 in order to proceed with the appeal. Also on August 23, 2019,

the Senior Court Clerk sent the appellant a letter directing the appellant to file a

motion and affidavit to proceed in forma pauperis or to pay the filing fee by

September 10, 2019.

      (2)    On September 13, 2019, the Chief Deputy Clerk issued a notice, by

certified mail, directing the appellant to show cause why the Court should not
dismiss the appeal for the appellant’s failure to diligently prosecute the appeal by

filing the Form A notice of appeal and either paying the Supreme Court filing fee or

filing a motion to proceed in forma pauperis. The notice to show cause directed the

appellant to respond within ten days and advised that if the appellant did not respond,

dismissal of the appeal would be deemed to be unopposed. On October 7, 2019, the

Chief Deputy Clerk resent the notice to show cause to a different address, again by

certified mail. The postal service returned the September 13 and October 7 notices

as unclaimed. On October 25, 2019, the Chief Deputy Clerk resent the notice to

show cause by first-class mail.

      (3)    The appellant having failed to respond to the notice to show cause

within the required ten-day period or to report any change of address to the Court,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:


                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                          2